Citation Nr: 0946605	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-39 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bone loss due to teeth 
extractions in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran testified at a personal hearing before a Decision 
Review Officer at the RO in July 2006.  A transcript of his 
testimony is associated with the claims file.  He failed to 
appear for a Board videoconference hearing scheduled for 
February 2008, and has not since provided any reason for 
failing to appear or requested another hearing.

For purposes of clarification, the Board notes that the only 
claim in appellate status before the Board is the claim of 
entitlement to service connection for bone loss due to teeth 
extractions.  Following the issuance of the Statement of the 
Case in October 2006, the Veteran filed a timely substantive 
appeal (December 2006) on which he specifically indicated 
that loss of bone mass was the only claim being pursued on 
appeal.  As such, claims of entitlement to service connection 
for a throat disorder, and for temporomandibular joint 
syndrome (TMJ) due to teeth extractions, which were addressed 
in the October 2006 SOC were not appealed by the Veteran and 
will not be addressed herein.  

With respect to the Veteran's dental claim, it is unclear 
whether he may be seeking entitlement to VA outpatient dental 
treatment.  The present claim has been treated by the agency 
of original jurisdiction (AOJ) as a straightforward claim for 
service connection and compensation.  However, the United 
States Court of Appeals for Veterans Claims (Court) has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  The 
Board does not have jurisdiction to consider the claim for VA 
outpatient treatment, even in a remand, because the RO has 
not considered it in the first instance, much less denied it, 
followed by the initiation of a timely appeal to the Board by 
the Veteran.  See 38 C.F.R. § 20.200 (2009).  See too, 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction over an issue not yet adjudicated by the 
RO).

Accordingly, the RO should contact the Medical Administrative 
Service (MAS) of the nearest VA Medical Center in order for 
the MAS to take appropriate action, regarding the this 
ancillary claim since the MAS, not the RO, processes claims 
for eligibility for VA outpatient dental treatment.  Kellar 
v. Brown, 6 Vet. App. 157 (1994).

FINDING OF FACT

The medical evidence of record fails to show that the Veteran 
currently suffers from bone loss due to in-service dental 
trauma, or other dental disability related to in-service 
dental trauma; nor does the evidence show that there is any 
other current dental disability otherwise related to his 
military service which is eligible for VA compensation.


CONCLUSION OF LAW

Service connection for bone loss claimed as due to teeth 
extractions in service for the purposes of VA compensation is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.381; 4.50 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the Veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA). 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The United States Court of Appeals for Veterans 
Claims has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  However, the Board notes 
that duty to assist letters addressing the dental claim were 
issued in this case in August 2004 and January 2005.

As set forth in more detail below, the Veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the Veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); (rejecting the argument that the Board 
lacks authority to consider harmless error and affirming that 
the provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).

Factual Background

The Veteran's service treatment records (STRs) include a June 
1963 enlistment examination report which revealed that the 
presence of numerous dental caries; resulting in the removal 
of 12 teeth (1, 2, 3, 14, 16, 17, 18, 19, 29, 30, 31 and 32) 
in June and July 1963.  The Veteran was referred to the 
orthodontic prosthetic department for consultation in June 
1964 at which time a partial lower fitting was approved.  The 
STRs were negative for any indication of bone loss or any 
specific complications associated with the removal of the 12 
teeth.  The separation examination report of May 1966 was 
negative for any dental abnormalities and continued to 
reflect that the Veteran had 12 missing teeth.  

In July 2004, the Veteran filed a service connection claim 
for residuals of the removal of 12 teeth, claimed as bone 
loss.  At that time, he indicated that he was treated by Dr. 
E., an orthodontist, in 1966 and had to wear braces for two 
years to straighten the remaining teeth.  He also reported 
that he was treated by Dr. R. from 1975 to 1992 and got a new 
partial from him.  The file contains a statement from the 
Veteran indicating that records from Dr. R. could not be 
obtained, as he did not retain inactive records over 5 years 
old; a reply from Dr. R. received in December 2004 indicated 
that there were no records available for the Veteran as he 
had last been treated in July 1990.  


In a statement from the Veteran dated in September 2004, he 
indicated that just after service enlistment, 12 teeth were 
removed at one time, with no effort made to save any of those 
teeth, and that thereafter he was not seen again until a year 
and a half later.  The Veteran stated that the loss of teeth 
caused the remaining teeth to move and become crooked, 
requiring orthodontal work including partial dental 
appliances which had been in place for more than 40 years.  
He also mentioned that the tooth loss and use of dental 
appliances had resulted in wear and tear of the gums and 
bones resulting in reduction of bone mass, trouble chewing 
and TMJ.  The Veteran described the extractions as brutal and 
accused the treating Army dentist of negligence.  

Treatment records from the LSU School of Dentistry dated from 
1993 to 1995.  The records reflect that the Veteran was 
transferred to the implant clinic in October 1995.  An entry 
dated in 1995 indicated that the Veteran could not afford 
dental implants.  

The file contains a statement from Dr. E. dated in September 
2004 indicating that he first treated the Veteran in August 
1966, after being referred by the Veteran's dentist, Dr. K. 
(now deceased).  Dr. E. stated that treatment provided in 
1966 was required to upright a maxillary first molar.  Dr. E. 
noted that the Veteran had 12 missing teeth and also observed 
that his dental issues included very thin attached gingiva, 
deep periodontal pockets and severe tipping of the teeth.  He 
stated that all of the remaining teeth required treatment to 
upright them and indicated that orthodontic work was 
completed in August 1968, following which the Veteran was 
instructed to wear retainers and his dentist was to make a 
removable prostheses.

Dr. E. provided a second statement in April 2005, noting that 
after the Veteran's teeth were extracted in service, the 
alveolar ridges atrophied to "razor edges", and indicating 
that the Veteran needed multiple implants and prosthetic 
dental replacement.  

Also on file is a statement of Dr. R. Dated in May 2005 
indicating that atrophy of 


the alveolar ridge was the direct result of tooth extractions 
done in service.  The doctor also noted that there was no 
bone support left to support the Veteran's dentures.  Dr. R. 
indicated that to help remedy the Veteran's condition, dental 
implants should be placed with a denture fabricated to attach 
them, as questioned whether VA assistance could be sought in 
conjunction with the reconstruction.   

In May 2005, Dr. G. also offered a statement indicating that 
he had been treating the Veteran since the 1980's and noting 
that dental literature had consistently confirmed that the 
early loss of teeth (extracted during service) will cause 
atrophy of the mandibular maxillary ridges and that in turn, 
the atrophy made the restoration of teeth with a removable 
appliance very difficult.  Dr. G. observed that proper 
restoration of the ridges would involve ridge augmentation 
and an implanted prosthesis to restore the Veteran's ability 
to properly masticate food.  

The Veteran provided testimony at a hearing held at the RO in 
July 2006.  The Veteran testified that upon service 
enlistment in the summer of 1963 he had 12 teeth pulled at 
once following a dental evaluation.  He indicated that he saw 
a dentist, Dr. K., in 1966 soon after discharge from service, 
and was referred to an orthodontist, Dr. E., who observed 
that the Veteran had significant thinning of the jaws due to 
the teeth extractions.  The Veteran stated that he 
experienced TMJ soon after his gums healed following the 
teeth extraction.  

Records from the LSU School of Dentistry were requested.  In 
September 2006 an undated X-ray films of the teeth was 
received as were entries dated from September 1993 to August 
1995, indicating that the Veteran was seen at the implant 
clinic in October 1994, but as of June 1995 could not afford 
dental implants.  

The file contains a statement of Dr. B. dated in July 2006 
indicating that he recalled seeing the Veteran previously, 
but noting that his medical records had been destroyed in 
Hurricane Katrina.  Dr. B. noted that the Veteran was missing 
his upper teeth and needed implants to improve his chewing.  


Legal Analysis

The Veteran maintains that service connection is warranted 
for bone loss caused by the removal of 12 teeth shortly after 
his enlistment into service.  He contends that when the teeth 
were removed in service, there was no effort to save the 
teeth through preventive measures (such as fillings) and 
asserts that the loss of teeth resulted in loss of bone mass 
and difficulty chewing, with the remaining teeth moving and 
becoming crooked. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether the 
condition is due to combat or other in-service trauma, or 
whether a veteran was interned as a prisoner of war (POW). 38 
C.F.R. § 3.381(b).  In determining service connection, the 
condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  38 C.F.R. § 
3.381(c).  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  Id.

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service-connected if they 
were extracted, or if the existing filling was replaced, 
after 180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service-connected, regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

It is noted that periodontal disease is any of a group of 
pathological conditions that affect the surrounding and 
supporting tissues of the teeth.  See Simington v. West, 11 
Vet. App. 41, 42 (1998).  For instance, gingivitis is a form 
of periodontal disease.  See Dorland's Illustrated Medical 
Dictionary at 690, 691 (28th ed. 1994).

In this case, the record clearly establishes that 12 carious 
teeth were identified at the time of the June 1963 enlistment 
examination, which were extracted during the Veteran's first 
month of service (approximately).  Thereafter, the Veteran 
experienced problems ranging from tipping of the teeth, loss 
of bone mass and difficulty with mastication, all of which 
required additional extensive post service dental treatment, 
from 1966 forward.  Several medical statements of records 
implicate the extraction of the 12 teeth as the cause of his 
subsequent medical problems to include loss of bone mass.  

Unfortunately, VA law and regulations provide no basis for 
establishing service connection for the type of dental 
disorder claimed in this case.  With respect to the matter of 
the teeth extraction themselves, while numerous, teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381(f).  In this 
case, the evidence reflects that all of the extractions, 
which were due to dental caries, took place prior to the 
Veteran's first 180 days of service.  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  

The Veteran has specifically claimed bone loss resulting from 
the missing/extracted teeth.   However, in this case the bone 
loss cannot be attributed to dental trauma as defined for VA 
purposes.  In this regard, the medical records and evidence 
do not reflect, nor does the Veteran contend, that he 
sustained an injury or other trauma to the mouth or teeth, 
resulting in the loss of teeth and subsequent bone loss.  His 
primary contention is that the teeth extractions which took 
place shortly after his entrance into service, themselves, 
amount to dental trauma which ultimately resulted in bone 
loss.  However, dental extractions during service are not 
tantamount to dental trauma.   VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).  Specifically, the term "service trauma" does 
not include the intended effects of therapy or restorative 
dental care and treatment provided during a veteran's 
military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 
15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2009).

In addition, as previously mentioned, both periodontal 
disease itself and replaceable missing teeth (i.e. with a 
bridge or denture), are not considered disabling conditions 
for VA compensation purposes.  See 38 C.F.R. § 3.381(a); see 
also 38 C.F.R. § 4.150.  The regulations governing dental 
claims make a fundamental distinction between "replaceable 
missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a 
result of loss of substance of body of maxilla or mandible 
due to trauma or disease such as osteomyelitis, and not loss 
of the alveolar process as a result of periodontal disease.  
See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 
(1998).  Absent a demonstration of dental trauma - not 
including dental extractions in service, or any indication of 
a disease process such as osteomyelitis, service connection 
for bone loss claimed as a result of teeth extractions in 
service is not warranted.  

The Board sympathizes with the Veteran's situation.  However, 
the Board is bound by statutes, regulations, and 
interpretations of such legal authority (see 38 U.S.C.A. § 
7104(c ) (West 2002), and is without authority to change the 
Department's interpretations of the legal authority governing 
this claim for benefits.  Essentially, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease may be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161 (2009), but not for purposes of compensation.  See 
Byrd v. Nicholson, 19 Vet. App. 388, (2005); see also 38 
C.F.R. § 3.381 (2009).

The Board finds that the Veteran has not shown that he has a 
dental disability that falls under the categories of 
compensable dental conditions set forth in 38 C.F.R. § 4.150, 
or under 38 C.F.R. § 3.381 warranting service connection for 
a dental disorder, claimed as bone loss.  Hence, the claim 
for service connection for VA compensation purposes must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to service connection for a dental disorder 
claimed as bone loss due to in-service teeth extractions, for 
the purposes of VA compensation is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


